IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 551 EAL 2014
                                              :
                    Respondent                :
                                              :   Petition for Allowance of Appeal from
                                              :   the Unpublished Memorandum and
              v.                              :   Order of the Superior Court at No. 1663
                                              :   EDA 2013 entered on September 29,
                                              :   2014, affirming the Judgment of
MONROE YOUNG,                                 :   Sentence of the Philadelphia County
                                              :   Court of Common Pleas at No. CP-51-
                    Petitioner                :   CR-0009297-2010 entered on January
                                              :   3, 2013


                                         ORDER



PER CURIAM

      AND NOW, this 6th day of September, 2016, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue, rephrased for clarity, is:


      Whether the mandatory sentence imposed by the trial court was illegal
      pursuant to Alleyne?


      The judgment of sentence is VACATED, and the matter is REMANDED to the

Superior Court for reconsideration in light of Commonwealth v. Wolfe, 140 A.3d 651

(Pa. 2016).